PER CURIAM.
Defendant Richard Lensey was charged by bill of information with attempted arm*646ed robbery. La.R.S. 14:27; La.R.S. 14:64. He attempted to rob Mrs. Lurline Vinci at the Vinci Grocery in Shreveport, Louisiana, and, while fleeing, fired a weapon at the victim. On June 25, 1975 defendant withdrew his original plea of not guilty and entered a plea of guilty to the offense charged. Subsequently he was sentenced to serve twenty (20) years at hard labor, without benefit of parole, probation or suspension of sentence. Relying on one assignment of error, defendant appeals from the imposition of this sentence.
Defendant contends that his sentence to twenty years at hard labor is unconstitutionally cruel and unusual by virtue of its excessiveness. U.S.Const, amend. VIII; La. Const. art. I, § 20 (1974). There is no merit to this assignment. See State v. McClinton, 329 So.2d 676 (La.1976). Furthermore, we find no errors which are discoverable by a mere inspection of the pleadings and proceedings. La.C.Cr.P. art. 920.
Accordingly defendant’s sentence is affirmed.